Citation Nr: 1530862	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-34 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL), claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to May 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

This matter must be remanded to conduct further development regarding whether the Veteran was exposed to Agent Orange during service, including aboard the USS Okinawa (LPH-3) during operation Frequent Wind at the fall of Saigon in April-May 1975.  At present, the record includes information indicating that the USS Okinawa was "off the coast of Vietnam in preparation for Frequent Wind," but there is no specific information as to whether the ship entered Ganh Rai Bay or another body of water now considered an inland waterway by VA.  This development is needed pursuant to the recent decision issued in Gray v. McDonald, 27 Vet. App. 313, (2015).

Accordingly, the case is REMANDED for the following action:

1. Contact the service department or other records custodian(s) to request deck logs and all other information needed to determine if the USS Okinawa and/or any other ship upon which the Veteran served entered an inland waterway in Vietnam, including during operation Frequent Wind during the fall of Saigon in April-May 1975.  

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


